Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of preliminary amendment dated 5/14/20 is acknowledged.
Claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Instant claims 9-12 recite a core comprising at least .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2,811,483 to Aterno et al., in view of US 4752479 to Briggs et al (Briggs).
Instant claims are directed to oral administration form comprising: a) an active core comprising a solid association of at least one pharmaceutically acceptable Fe(II) salt and at least one pharmaceutically acceptable Cu(II) salt, and (b) an active core-coating layer, said coating layer comprising at least one enteric polymer and at least one hydrophilic polymer. 
Aterno teaches a pharmaceutical composition as a dietary supplement for treating deficiencies associated with minerals and vitamins, wherein the composition is prepared in the form of coated beadlets (col. 1, l 15-23). Example V of Aterno teaches beadlet compositions comprising 10 gm ferrous gluconate, 1.0 gm cupric gluconate and several vitamins such as vitamins A, D, B12 etc. 
Aterno teaches the claimed Cu (II) and Fe (II) salts of instant claims, particularly because claims 2-3 and 16 recite the same Fe and Cu salts as taught by Example V of Aterno. For claim 8, example V contains vitamins.  For claim 17, Example V teaches a ratio of 10 gm ferrous gluconate, 1.0 gm cupric gluconate and thus meet a ratio of 10:1. 
Instant claim 1 requires a coating of a hydrophilic polymer and an enteric polymer. Example V teaches beadlet composition but does not teach coating.
However, Aterno teaches coating of a nonpareil seed core with a mineral and vitamin composition, followed by a coating comprising gums, natural and synthetic resins (col. 2, l 65-68). Further, Aterno teaches sealing materials such as hydroxyethyl cellulose and polyvinylpyrrolidone, which meet the instant claimed hydrophilic polymers; 
  While Aterno teaches an inner core of nonpareil seeds coating with a composition comprising mineral and vitamins, and a further coating with a polymeric materials. While the combination of nonpareil seeds and vitamin/mineral coating meets the instant active core, especially in light of the “comprising” language of the instant claim 1. 
In any event, the rejection relies on the teachings of Briggs for preparing a core with vitamin and mineral supplements with controlled release of bioavailable iron.  
 US 4752479 to Briggs et al teaches a multivitamin and mineral dietary supplement composition for oral administration, per unit dose, a) one or more dietary mineral components selected from the group consisting of bioavailable calcium and magnesium, and further the presence or one or more additional non-ferrous mineral and vitamin components, adapted to be released in the upper gastrointestinal tract, and b) a bioavailable iron component, present in controlled release form so adapted so as to 
According to Briggs, the composition is advantageously formulated as an inner core containing a bioavailable iron component in a controlled release form, surrounded by the outer layer containing mineral components (col. 2, l 7-15). Further, a protective layer is interposed between the inner core and outer layer to maintain the integrity of the inner core and the outer layer, prevent and prevent migration of ingredients between inner core and outer layer of active ingredients (col. 2, l 15-21).
Thus, one of an ordinary skill in the art, before the effective filing date of the instant invention, would be have recognized that Fe and Cu salts of Aterno are inside an outer layer of minerals and polymers, and thus could be construed as being present in a core. One would have understood from Briggs suggests that the bioavailability of iron is maintained as it is released in a controlled fashion from the core. A skilled artisan would have expected that the inclusion of iron and copper in the core regions (of Aterno) would provide a better control over the release of the components.
Instant claims 9-13 require a an internal core comprising at least one vitamin coated with a first layer of hydrophilic polymer, followed by a solid mixture of at least one Fe (II) and a Cu (II) salt ; or sequential layers of Fe (II) and Cu(II) salts; or an inert layer between the core and outer layers.
While Aterno teaches a layered application of Fe (II) salts and Cu(II) salts over a nonpareil seed core, Aterno does not the layered features of claims 9-12.
In this regard, Briggs teaches that the outer covering layer enables the absorption of calcium and magnesium, such that the interfering effect of calcium and 
	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose to modify the composition of Aterno by additionally employing multiple outer layers of Fe(II) and Cu(II) alone or in combination with an expectation to not only provide a controlled release of the same from the core but also provide an immediate release as desired by one of an ordinary skill in the art. Further, one skilled in the art would have been motivated to include an inert coating layer between the inner core and outer layers containing the active agents because Briggs suggests a protective coating or layer between the inner core and the outer layer, to maintain the integrity of the inner core and outer layer and obviate the possibility of any substantial migration of ingredients between an inner core and outer layer of active ingredients.

Instant claims recites folic acid as an option and hence folic acid is not necessarily required to be present in the composition.
In any event, Briggs teaches including folic acid in the dietary supplement composition (col. 3, l 55-col.4, l 2). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to optionally modify the composition of Aterno by additionally including folic acid as a dietary supplement to provide the benefits associated therewith.
For the instant method of claim 14, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to employ the composition of Aterno for treating iron deficiency because Aterno and Briggs both teach same iron and copper containing supplement composition and Briggs teaches iron containing supplement composition for treating iron deficiency. 
While Aterno does not teach the claimed ratios and amounts of Fe (II) and Cu (II) salts of claims 5-6 and 18-19, and the ratios of the active agent core to the coating in claims 7 and 20. Aterno teaches the thickness of the coating later to be 250-1000 microns, which overlaps with the 100-300 microns of instant claim 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611